                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


LARRY LEE LEMAY,                                )
                                                )
        Plaintiff,                              )
                                                )        No. 3:19-cv-00683
v.                                              )        JUDGE RICHARDSON
                                                )
CORRECT CARE SOLUTIONS, LLC, et                 )
al.,                                            )
                                                )
        Defendants.                             )

                                           ORDER
        Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 106), recommending that Defendants Metropolitan Government of Nashville and Davidson

County, Tennessee (“Metro Government”) and Davidson County Sheriff’s Office (“DCSO”)

Officer Keyonna Alexander Motion to Dismiss (Doc. No. 84) be granted. Specifically, the

Magistrate Judge recommended that Plaintiff’s deliberate indifference claim against Defendant

Alexander be dismissed with prejudiced, and that Plaintiff’s municipal liability claims against

Defendant Metro Government be dismissed with prejudice. No Objections to the Report and

Recommendation have been filed.

        The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at * 1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

                                               1

     Case 3:19-cv-00683 Document 107 Filed 06/15/21 Page 1 of 2 PageID #: 697
WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, Defendant’s Motion to

Dismiss (Doc. No. 84) is GRANTED.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                                  2

   Case 3:19-cv-00683 Document 107 Filed 06/15/21 Page 2 of 2 PageID #: 698
